Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-175

IN RE RICHARD L. BREWSTER
                                                             2022 DDN 35
An Inactive Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 976678

BEFORE: Beckwith and Deahl, Associate Judges, and Fisher, Senior Judge.

                                    ORDER
                               (FILED—May 26, 2022)

       On consideration of the certified copy of an order from the state of Florida
suspending respondent from the practice of law in that jurisdiction for a period of 45
days by consent; this court’s March 28, 2022, order suspending respondent pending
resolution of this matter and directing him to show cause why reciprocal discipline
should not be imposed; respondent’s response stating he does not object to reciprocal
discipline; and the statement of Disciplinary Counsel; and it appearing that
respondent has not filed his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Richard L. Brewster is hereby suspended from the practice
of law in the District of Columbia for a period of 45 days. See In re Sibley, 990 A.2d
483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies unless one of the exceptions is
established). For purposes of reinstatement, respondent’s suspension will not begin
to run until such time as he files an affidavit that fully complies with the requirements
of D.C. Bar R. XI, § 14(g).

                                   PER CURIAM